Citation Nr: 1107459	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  09-20 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUE

Entitlement to service connection for chronic back strain.


REPRESENTATION

Appellant represented by:	Howard D. Olinsky, Attorney


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel







INTRODUCTION

The Veteran served on active duty from June 1995 to June 1998.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2008 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.  

The Board notes that the Veteran's notice of disagreement 
included the issues of entitlement to service connection for 
chronic back strain and entitlement to service connection for 
bilateral hearing loss.  Following the issuance of the statement 
of the case in April 2009 on these issues, the Veteran submitted 
a timely substantive appeal on VA Form 9, in which he 
specifically limited his appeal the issue of service connection 
for chronic back strain.  Therefore, the only issue on appeal is 
that listed on the cover page.  See 38 C.F.R. §§ 20.200, 20.202 
(2010) (Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed).


FINDING OF FACT

The most probative evidence shows that the Veteran's current 
chronic back strain disability is not related to military 
service, or any incident thereof.


CONCLUSION OF LAW

The Veteran's chronic back strain disability was not incurred in 
or aggravated by active service, nor may arthritis of the spine 
be presumed to have been incurred in service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No.  
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A.  
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate the 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  38 C.F.R.  § 
3.159(b) (2010).  The requirements apply to all five elements of 
a service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
the VCAA notice requirements may be satisfied if any errors in 
the timing or content of such notice are not prejudicial to the 
claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in a February 2008 letter issued prior to the 
decision on appeal, the Veteran was provided notice regarding 
what information and evidence is needed to substantiate his claim 
for service connection, as well as what information and  evidence 
must be submitted by the Veteran and what information and 
evidence will be obtained by VA.  This letter also advised the 
Veteran of how disability evaluations and effective dates are 
assigned, and the type of evidence which impacts those 
determinations.

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran.  
Specifically, the information and evidence that have been 
associated with the claims file includes the Veteran's service 
treatment records, post service treatment records, and VA 
treatment records and examination reports.

The Board notes that the Veteran served in the United States Navy 
Reserves from June 1998 to May 2003.  July 2008 correspondence 
from the Records Management Center has indicated that attempts to 
locate the Veteran's reserve service treatment records for such 
period of service have been unsuccessful.  However, because the 
Veteran has alleged that the injury he believes has caused or 
contributed to his current back strain disability occurred during 
his active duty service, and has not alleged that such reserve 
service treatment records are relevant by claiming that he 
sustained an initial back injury or aggravated a preexisting back 
injury while serving on active duty for training or inactive duty 
for training, such records have no bearing on his current claim 
of service connection for his chronic back strain disability.  

As discussed above, the VCAA provisions have been considered and 
complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process by providing evidence and argument.  Thus, he was 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have any effect 
on the case or to cause injury to the Veteran.  Therefore, any 
such error is harmless and does not prohibit consideration of 
this matter on the merits.  See Dingess, supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).





Analysis

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  Evidence 
of continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes that 
the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and competent 
evidence of a nexus between an in-service injury or disease and 
the current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Pond v. West, 12 Vet App. 341, 346 (1999).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime service 
after December 31, 1946, and arthritis or organic disease of the 
nervous system becomes manifest to a degree of 10 percent within 
one year from the date of termination of such service, such 
disease shall be presumed to have been incurred or aggravated in 
service, even though there is no evidence of such disease during 
the period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1131, 
1133 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claims and what the evidence in the 
claims file shows, or fails to show, with respect to the claims.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that he is entitled to service connection 
for his chronic back strain disability due to an injury that he 
has alleged occurred during his active duty service.  
Specifically, the Veteran has reported that he fell down the 
stairs while in service which caused him to sustain a back injury 
in 1997 or 1998.  The Board notes that the Veteran has reported 
that such incident occurred aboard the U.S.S. Carney, the ship on 
which the Veteran's DD Form 214 shows that he served during 
active duty.  The Veteran maintains that he began feeling pain in 
his back at that time and that it has continually gotten worse 
since that time.  In addition, the Veteran believes that the 
lifting of heavy ammunition while on active duty aggravated such 
back strain.   

The Veteran's service treatment records indicate that his April 
1995 enlistment examination and service treatment records up 
until his June 1998 separation examination are negative for 
complaints or treatment of any back pain or injury.  The only 
indication of back pain or injury experienced during service 
appears on the Veteran's June 1998 separation examination.  On 
that occasion, the physician's report of medical examination 
indicated that the Veteran's spine and musculoskeletal system 
were normal.  However, on the Veteran's report of medical history 
at the June 1998 separation examination, the Veteran indicated 
that he had experienced recurrent back pain.  Within the 
physician's notes concerning such indication by the Veteran, 
question marks followed the words "nearly daily" and "strain."  
It is unclear whether the question marks apply to the statement 
regarding the frequency, the diagnosis of strain, or to both.  In 
any event, Motrin was recommended as occasion required and it was 
noted that the Veteran was not experiencing any radiating pain.  

The first post service treatment record is a May 2000 VA 
treatment record whereby the Veteran presented for treatment of a 
sprained right ankle that he stated occurred while climbing a 
tree.  Significantly, on this occasion the Veteran did not 
complain of current back pain nor did he indicate having any 
history of back pain or a chronic back strain.

In November 2002, four years after his discharge from active 
duty, a private MRI of the Veteran's thoracic spine was 
performed.  The Board notes that the reason for obtaining such 
MRI was not indicated in the report.  Significantly, however, a 
private orthopedic examination that occurred in February 2008 
notes that the Veteran suffered an original work injury in 2002 
and a re-injury in 2003.  The images obtained from the November 
2002 MRI revealed that the Veteran had a left paracentral 
herniated nucleus pulpous (HNP) identified at the T1 and T2 
levels, and a large left paracentral HNP at the T2-T3 levels 
which were noted to be impressing on the ventral surface of the 
spinal cord.  Right sided HNPs were identified at the T3-T4 and 
T4-T5 levels.  A left paracentral HNP was identified at the T7-T8 
level, and a right paracentral HNP was identified at the T9-T10 
level.

Further private MRIs of the Veteran's lumbar and thoracic spine 
were performed in February 2003.  On that occasion, the MRI 
reports noted that the status was post-injury, whereby the 
Veteran stated that he fell at work, bruised his right side, and 
subsequently complained of severe pain in his back and side.  A 
MRI of the lumbar spine revealed degeneration of the T10-T11, 
T11-T12, L1-L2 and L5-S1 discs.  Disc protrusion at the T11-T12 
level, into the left paracentral anterior epidural space and a 
mild L1-L2 disc bulge were noted.  Images of the thoracic spine 
revealed that the thoracic kyphosis was unremarkable, vertebral 
body heights were preserved, no compression fractures or marrow 
edema/replacement were seen and no significant disc space 
narrowing was evident.  It was further noted that at the T1-T2 
level there was disc protrusion into the left paracentral 
anterior epidural space, the disc attenuating subjacent signal 
and approaching the left central margin of the cord; no 
impression on the cord was evident.  A more focal protrusion into 
the left paracentral/lateral epidural space was noted at the T2-
T3 level and it was stated that it may minimally alter the left 
lateral contour of the cord.  Additionally, it was noted that the 
disc also attenuated signal in the left recess.  A right 
paracentral disc protrusion at the T4-T5 level was further noted 
and flattened the ventral thecal sac and attenuated subjacent CSF 
signal, but did not extend to the cord.  At the T5-T6 level, a 
larger right paracentral protrusion extended to the right ventral 
margin of the cord.  Definite alteration of its contour was not 
appreciated.  At the T6-T7 level, a central disc protrusion with 
right paracentral extension extended to the cords ventral margin.  
At the T7-T8 level, where a disc was described on a past exam, no 
definite disc was seen.  At the T8-T9 level, a small right 
paracentral protrusion was present.  

Further February 2003 private treatment and state agency records 
of the New York State's Workers Compensation Board indicate that 
on February 3, 2003, the Veteran presented for private treatment 
due to pain in his back and ribs.  The Veteran reported that one 
hour prior, he slipped and fell on ice during the course of his 
employment as a surveyor.  Further February 2003 private 
treatment records indicate that approximately one week later, the 
Veteran sought treatment for low and mid back pain following a 
subsequent fall, whereby the Veteran stated he had passed out.  
In March 2003, a private physician diagnosed the Veteran with 
lumbosacral and thoracic radiculopathy and prescribed Vicodin and 
physical therapy for treatment.  Subsequently, in May 2003, a 
private physician declared the Veteran to be 100 percent disabled 
for purposes of workers compensation.  

Significantly, the Board notes that the claims file does not 
contain any further private or VA treatment records for any 
condition, to include chronic back strain, from May 2003 to March 
2007.  In March 2007, however, the Veteran presented for 
treatment at a VA medical center (VAMC) with complaints of an 
episode of "disorientation" that occurred five days earlier.  
Notably, on that occasion, a review of systems upon examination 
indicated that the Veteran stated that he generally felt and was 
doing well.  Moreover, it was noted that within his 
musculoskeletal system, the Veteran denied any arthritic pains 
and his neuromuscular system was noted to be normal.  The Veteran 
was assessed with a possible episode of orthostatic hypotension 
and obesity, and the physician noted that the Veteran did not 
have a chronic major medical illness.  Notably, the Veteran made 
no mention of back pain on this occasion.

The Board notes that the first post service medical treatment 
record containing allegations that the Veteran's current back 
disability is related to his active duty military service is a VA 
treatment record dated July 2007, 9 years following the Veteran's 
discharge from active duty.  On that occasion, the Veteran 
presented at the Castle Point VAMC with complaints of chronic 
back pain.  The Veteran stated that he had been experiencing such 
back pain since his military service and it had become worse.  
Specifically, the Veteran stated that he injured his back while 
in service in 1997 by "falling on stairs."  The Board notes 
that in 1997, the Veteran's DD Form 214 indicates that the 
Veteran was serving on active duty aboard the U.S.S. Carney at 
that time.  On this occasion, the Veteran further reported that 
he saw a ship doctor for such incident and was treated with 
medicines like Motrin and Vicodin.  Despite the Veteran's 
documented work-related back injury in February 2003 as noted 
above, on this occasion, the Veteran denied sustaining any back 
injuries other than the back injury he stated occurred in 
service.  The Veteran stated that he had been taking Motrin 4 to 
5 times a day lately, but that he had been treated with multiple 
other medicines like Vicodin, Percocet, Oxycodone, pain patches, 
morphine sulfates, etc., in the past, with only partial relief of 
pain.  The Veteran also stated that he received physical therapy 
for his chronic back strain.  The Veteran reported that he had an 
MRI performed in 2000, and stated that he was told at that time 
that he had a "herniation on thoracic and lumbar."  The Veteran 
stated that while "surgery was discussed and he was advised 
50/50 chance," surgery was not actually considered.  

In September 2007, the Veteran presented at the Castle Point VAMC 
Pain Management Clinic for an initial evaluation.  On this 
occasion the Veteran stated that he was unable to work.  Despite 
the fact that the treatment record from this occasion note that 
he tested positive in a urine drug screen, and despite other VA 
treatment records that indicate that he had abnormal liver 
function likely due to ethanol use, the Veteran denied any 
history of or treatment for alcohol or substance abuse.  It was 
noted that the Veteran returned to the pain clinic to ask for 
resources for medical care outside of VA.  

In November 2007, the Veteran presented for treatment at the 
Syracuse VAMC with complaints of back pain.  Despite the 
Veteran's prior report that he was injured in 1997, the VAMC 
emergency department note states that the Veteran was injured in 
service in 1996, and in 1998 the Veteran fell down the stairs.  
Also, despite the September 2007 treatment record noting that the 
Veteran sought information and resources on obtaining outside 
medical care, on this occasion it was noted that the Veteran was 
mostly seen for his back pain at an outside facility, as well as 
other VAMCs.  On this occasion, the Veteran continued to deny 
excessive alcohol or drug use despite VA treatment records to the 
contrary.  November 2007 MRI reports indicated an unremarkable 
examination of the thoracic spine and the examination of his 
lumbar spine indicated minimal degenerative changes at the 
T10/T11 level with anterior osteophyte formation.  The examiner 
concluded that the examination of the lumbar spine was 
unremarkable.

In December 2007, the Veteran presented at the Syracuse VAMC to 
establish care.  The Veteran complained of back pain and stated 
that his symptoms began while he was in the service.  Despite the 
Veteran's report in July 2007 that he had experienced back pain 
since military service, on this occasion, the Veteran stated that 
his back pain comes and goes.  Also, despite all prior treatment 
records noting complaints of pain in his mid and lower back, on 
this occasion the Veteran stated that his back pain was an issue 
predominately in his upper back.  The Veteran was assessed with 
chronic back pain with recent exacerbation. 

In January 2008, the Veteran presented for a physical medicine 
rehabilitation consult at the Syracuse VAMC for his chronic low 
back pain which he rated as a 10 out of 10.  Physical examination 
indicated that he was not in acute distress.  The Veteran stated 
that he was experiencing pain in the lumbar and thoracic regions 
of his spine.  The Veteran stated that he had been experiencing 
such pain since 1997 on and off.  Despite the Veteran's previous 
report that he himself fell down the stairs while on active duty, 
on this occasion, the Veteran reported that he was hit by a guy 
who fell down the stairs and he, the Veteran, tumbled down the 
stairs with him.  The Veteran stated he felt back pain at the 
time such incident occurred.  It was noted that there was no 
evidence of progressive radiculopathy or myelopathy based on 
history and examination.  It was noted that the Veteran was 
receiving care for his pain outside of the VA group until 
recently prior to this visit, and that he stopped working 
approximately one year ago secondary to worsening pain.  

In February 2008, the Veteran presented at the Syracuse VAMC for 
a neurology diagnostic study report.  On that occasion, the 
Veteran complained of chronic low back pain for the past 10 years 
with radiating symptoms to the bilateral lower extremities.  The 
Veteran described a constant, sharp pain located in his mid and 
low back of a 10/10 severity that worsens when he is in any 
position for too long.  No spinous process tenderness was noted.  
An EMG study of the right lower leg on this occasion showed no 
evidence of an acute motor radiculopathy in the myotomes studied, 
levels L3, L4, L5 and S1.  An EMG of the left lower extremity 
showed no evidence of an acute motor radiculopathy in the 
myotomes studied, levels L3, L4, L5 and S1.  Bilateral tibial H-
wave studies were normal and symmetric.  It was noted that this 
finding did not suggest an acute or chronic S1 radiculopathy.  
Right tibial motor studies and bilateral sural sensory nerve 
studies were normal and did not suggest a generalized peripheral 
polyneuropathy.  A MRI of the lumbar spine showed no significant 
disc disease within the lumbar spine and it was noted that this 
was a normal examination of the lumbar spine.  A MRI of the 
thoracic spine indicated mild thoracic kyphosis, a mild degree of 
degenerative disc disease, small left posterolateral disc 
protrusions at the T2-T3, T3-T4 levels indenting the thecal sac 
and just barely touching the left anterior aspect of the cord.  
It was noted that the cord was not significantly compressed where 
there was no edema of the cord.  At the T4-T5 level a small to 
moderate right paracentral disc protrusion with mild cord 
impingement but no cord edema was noted.  The extruded disc 
fragment at T5-T6 measured approximately 7 mm in diameter.  At 
the T6-T7 level there was a small central and left paracentral 
disc protrusion with mild ventral cord impingement.  The T7-T8 
disc was intact.  The T8-T9 disc had a very small central and 
left paracentral disc protrusion without significant cord 
impingement.  At the T9-T10 level there was a small left 
posterolateral disc protrusion with mild impingement on the cord.  
At the T10-T11 level, there was a moderate sized right 
paracentral and posterolateral disc extrusion causing mild to 
moderate cord impingement and mild spinal stenosis.  The extruded 
disc fragment measured approximately 7mm.  At the T11-T12 level, 
there was moderate sized left posterolateral disc extrusion 
causing mild to moderate cord impingement.  The disc fragment 
measured approximately 8mm in diameter.  There was also mild 
spinal stenosis at this level.  There was mild encroachment upon 
the right T8-T9 neural foramen due to facet arthropathy.  

Also in February 2008, the Veteran presented at the emergency 
department of the Syracuse VAMC.  On that occasion the Veteran 
complained of back pain and stated that he had recently moved 
from Castle Point where he received his care.  On this occasion, 
it was noted that the Veteran was requesting pain medications for 
his back, however, when he was confronted with the fact that he 
had a refill of 240 Oxycodone tablets on January 23, the Veteran 
quickly recanted and stated that perhaps he had one week of 
medication left.

Further, in February 2008, the Veteran was referred to a private 
physician by the Social Security Administration's Division of 
Disability Determination for an orthopedic examination.  It was 
noted the Veteran's chief complaint was severe back pain.  The 
Veteran stated that he last worked two years ago as a line 
surveyor and that he stopped because of his lower back condition.  
Significantly, on this occasion, the Veteran made no mention of 
his alleged back injury during service.  In fact, it was noted 
that the Veteran suffered an original work-related injury in 2002 
and a re-injury in 2003.  On this occasion the Veteran stated 
that he needs assistance showering, bathing, and dressing; 
however, it was also noted that on this occasion the Veteran did 
not need help changing for the examination.  

In May 2008, the Veteran presented at the Castle Point VAMC 
emergency department with a pain level of 10/10 in his upper and 
low back.  On this occasion, despite his prior reports in 
December 2007 and January 2008 that he had experienced back pain 
on and off since 1997, the Veteran stated that the duration of 
such pain was since he left the military in 2003 and that such 
pain had increased because he ran out of medications.

In September 2008, the Veteran underwent a VA examination of his 
spine.  It was noted that the Veterans claims file and service 
treatment records were reviewed.  On this occasion, the Veteran 
stated that while he was in service in 1997-1998 he had done a 
lot of lifting of ammunition, and additionally, someone fell down 
the stairs on top of him.  The Veteran reported that he 
subsequently developed back pain.  The Veteran reported that he 
was seen by the medics aboard the ship and was given IV pain 
medication.  The Veteran reported that he continued to get pain 
medication while aboard the ship and stated that he was 
discharged early from the ship.  The Veteran stated that he saw a 
specialist at some point in time and was given pain medicine in 
1998.  Despite stating in other treatment records dated December 
2007 and January 2008 that his back pain was on and off since 
service, on this occasion, the Veteran stated that since the time 
he injured his back in service, he has had back pain consistently 
and it has gotten worse over time.  The examiner noted that the 
only service treatment record pertaining to the Veteran's back 
was an exit examination in June 1998 which stated that the 
Veteran had a back strain.  The examiner noted that there were 
not any service treatment records relating to the aforementioned 
events as described by the Veteran of receiving medical treatment 
following his fall down the stairs.  At the time of such 
examination, the Veteran complained of pain all the time and 
stated that it was a 10/10 all of the time and it does not get 
any less.  The Veteran stated that he feels such pain in his 
upper and lower back, thoracic and lumbar regions.  The Veteran 
stated that the pain experienced was an aching, throbbing and 
intermittent sharp pain and at times the lumbar area is worse and 
other times the thoracic area is worse.  The examiner noted that 
the Veteran was taking 240 tabs of Percocet per month as well as 
Diazepam.  The Veteran stated that sometimes he cannot move at 
all which occurs 3 to 10 times per month and lasts from half of a 
day to an entire day.  The Veteran stated that cold weather, 
standing, walking, or sitting too much makes his back pain worse.  
The Veteran stated that such episodes are usually caused if he 
does too much lifting or physical activity on a particular day.  
The Veteran stated that he was able to sit or stand for only a 
half an hour, bending is very difficult, and he is unable to 
squat or kneel.  The Veteran stated that he does not lift or 
carry anything and he cannot do one flight of stairs without 
worsening of his back pain.  The Veteran stated that he does not 
drive more than a half an hour because his back gets stiff.  The 
Veteran stated that he is able to walk for only 5 or 10 minutes 
before developing increased pain.  

At the Veteran's September 2008 VA spine examination, it was 
noted that the Veteran does not use any assistive devices for 
ambulation, but he does have a brace that he wears intermittently 
when he goes in the hot tub.  The Veteran stated that he was 
unsteady on his feet and he has a history of a fall.  Again, 
despite private treatment records, state agency records, and SSA 
records indicating otherwise, the Veteran stated that other than 
his in-service back injury when someone fell on top of him on the 
stairs, the Veteran stated that he did not experience any 
subsequent trauma to his back or have a history of back surgery.  
The Veteran stated that he had not worked at all in more than a 
year, and prior to that he was working intermittently as a 
surveyor.  Despite the February 2008 private orthopedic 
examination, SSA records,  and workers compensation records 
indicating that the Veteran stopped working secondary to his back 
pain, on this occasion, the Veteran stated that he was "told he 
got laid off due to economic reasons."  It was noted that the 
Veteran was collecting unemployment. 

A physical examination was performed at the September 2008 VA 
examination and it was noted that the Veteran was in no acute 
distress with a somewhat flat affect.  A physical examination of 
the spine revealed mild decreased lordosis.  It was noted that 
his posture and gait were good, though his gait was somewhat 
guarded for pain.  It was noted that the Veteran had range of 
motion in all limbs and his spine was symmetrical.  The Veteran 
was unable to attempt heel and toe walk or tandem walk due to 
fear that it would aggravate his back pain and fear of falling.  
The Veteran's range of motion upon forward flexion was 50 
degrees.  The Veteran started with pain and reported that the 
pain increased through the range of motion, 50 degrees of a 
normal 0 to 90 degrees.  Extension was 10 degrees of a normal 0 
to 30 degrees.  Left lateral flexion was 10 degrees of a normal 
30 degrees; right lateral flexion was 15 degrees of a normal 30 
degrees.  Rotation was 10 degrees of a normal 30 degrees on the 
left and 30 degrees of a normal 30 degrees on the right.  Lower 
extremity strength was 5/5 overall, though the Veteran complained 
of pain.  When performing straight leg raising, the Veteran felt 
pull in his buttock area in the sitting position bilaterally.  
The Veteran was, however, able to straighten his legs out.  
Supine, the Veteran again complained of pain in his buttock and 
thigh, but not in his lower back with straight leg raising.  The 
Veteran would not perform movements necessary for the Lasegue 
maneuver.  Sensation was intact to light touch and was sharp 
bilaterally overall.  It was noted that the Veteran had 
varicosities in the right lower extremity with a slight increase 
in warmth and no erythema or edema associated with the 
varicosities.  No muscle atrophy was appreciated.

At the September 2008 VA examination, the examiner reviewed all 
previous findings of VA x-ray and MRI diagnostic tests and 
studies previously performed in the VA treatment records.  The 
examiner diagnosed the Veteran with chronic back strain with 
negative finding on EMG for radiculopathy.  The examiner noted 
negative lumbar spine findings on x-ray and noted the 
questionable significance of findings on thoracic spine except 
that MRI does show mild degenerative disc disease.  The examiner 
stated that the Veteran's complaint of pain was out of proportion 
to the physical findings on examination.  The examiner noted that 
the only evidence of an in-service back strain was on an exit 
report and there were no service treatment records of the 
incident that the Veteran has alleged to have occurred in 
service.  The examiner stated that the lumbar spine x-rays and 
MRIs are without significant findings.  The examiner stated that 
thoracic spine x-rays were unremarkable with uncertain 
significance of findings from MRI of the thoracic spine.  As 
such, the examiner concluded that she could not resolve the issue 
of whether the Veteran's current chronic back pain is proximately 
due to the progression of back pain noted in service without 
resort to mere speculation.

In December 2008, the Social Security Administration (SSA) 
rendered a decision as to the Veterans application for 
supplemental social security income, whereby the SSA found the 
Veteran to be disabled under the Social Security Act since May 
15, 2006.  The decision stated that the Veteran had the following 
severe impairments:  degenerative disc disease of the lumbar and 
thoracic spine, multiple thoracic and lumbar disc protrusions; 
multiple herniated thoracic discs; and lumbar radiculopathy.  

Following a review of the evidence as outlined above, the Board 
notes that although the Veteran was diagnosed with a back strain 
at his June 1998 discharge examination, the examiner on that 
occasion did not indicate that it was chronic in nature.  
Treatment with "Motrin as occasion requires" further does not 
indicate that the Veteran was suffering from a severe chronic 
back strain.  In addition, the fact that the Veteran was climbing 
a tree when he sprained his ankle in 2000, and for which he 
sought VA treatment for whereby he neglected to mention any 
history or complaints of back pain even further indicates that 
the back strain as noted on the Veteran's separation examination 
was not chronic in nature.

Even further, the Veteran has not submitted any VA or private 
treatment records demonstrating that he has experienced 
continuous back pain since the time of his discharge from active 
duty in June of 1998.  In fact, the record indicates that the 
Veteran's first post-service treatment for complaints of back 
pain occurred in November 2002 which is four years following the 
Veteran's discharge from active duty.  Even still, a February 
2008 private orthopedic examination notes that such November 2002 
complaints of back pain were related to a work related injury 
rather than a military service related injury or occurrence.  Not 
until the Veteran sought VA treatment for back pain in July 2007, 
9 years following his discharge, did the Veteran ever allege that 
his back pain was related to any incident of his military 
service.  The Board is of the opinion that the histories given 
when seeking medical treatment (in which the Veteran related his 
back problems to a post service on-the-job-injury), have much 
greater probative value than statements made years later in 
support of a claim for monetary benefits.  In this regard, it is 
noted that the Board is charged with the duty to assess the 
credibility and weight given to evidence. Wensch v. Principi, 15 
Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  In weighing credibility, VA may consider interest, 
bias, inconsistent statements, bad character, internal 
inconsistency, facial plausibility, self interest, consistency 
with other evidence of record, malingering, desire for monetary 
gain, and demeanor of the witness. Caluza v. Brown, 7 Vet. App. 
498 (1995).

Such evidence has the same effect on the Veteran's contention 
that lifting heavy ammunition may have aggravated his chronic 
back strain disability.  Specifically, the evidence above 
indicates that the Veteran did not have any preexisting back 
disability to aggravate, for purposes of service connection, 
until nine years post military service.  As such, although the VA 
examiner's nexus opinion neglected to address this contention, 
the competent medical evidence of record fails to show a 
continuity of symptomatology from the time of service until the 
present.  As the Veteran's contention concerning aggravation is 
moot.

Additionally, there is no competent medical evidence of record 
linking the Veteran's current back disability to his military 
service.  In fact, all of the private treatment records, as well 
as the Veteran's own statements within such private treatment 
records, link the Veteran's current back disability to the work-
related back injury that he sustained in 2002 and 2003.  The only 
treatment record specifically addressing the issue of a link 
between the Veteran's current back disability and military 
service is the September 2008 VA spine examination.  While it was 
noted that the VA examiner did review the claims file and VA 
treatment records, significantly, the Board notes that the 
private treatment records, SSA records, and Workers Compensation 
records pertaining to the Veteran's work-related back injury were 
not associated with the claims file until June of 2009.  In any 
event, based upon VA treatment records, the examiner found that 
she could not link the Veteran's current back disability to the 
back strain indicated on the Veteran's discharge examination 
without resorting to mere speculation.  

The Board notes that the Court has found that purely speculative 
medical opinions do not provide the degree of certainty required 
for medical nexus evidence. See Stegman v. Derwinski, 3 Vet. App. 
228, 230 (1992); see also 38 C.F.R. § 3.102 (By reasonable doubt 
is meant ... a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.).  As noted above, the Board has rejected the 
Veteran's claim of continuity of symptoms since service.  There 
is also no other evidence indicating that the current back 
problems may be related to service.  Consequently, the Board 
notes that under these circumstances, there is no duty to provide 
a new medical examination or to obtain a revised medical opinion. 
38 C.F.R. § 3.159(c) (2010); Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003); Duenas v. Principi, 18 Vet. App. 512, 518 
(2004); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Furthermore, while the evidence of record indicates that the 
Veteran was declared disabled by the SSA by virtue of his back 
related disabilities, the Board notes that the single medical 
record considered by the SSA when declaring the Veteran disabled, 
the private February 2008 orthopedic examination, did not make 
reference to any complaints of or reports by the Veteran of a 
back related injury occurring during the Veteran's military 
service.  Furthermore, the private orthopedic examiner noted that 
he reviewed MRIs and x-rays dated in 2003, which notably so, are 
treatment records pertaining to the Veteran's work-related back 
injuries.  In addition, the severe impairments listed in such 
decision for which the Veteran was declared disabled were not 
complained of or diagnosed at anytime in service, nor were they 
diagnosed at anytime between the Veteran's discharge from active 
duty service and the time that Veteran sustained a work-related 
back injuries in 2002 and 2003.  The medical evidence indicates 
that such impairments were diagnosed when the Veteran sought 
treatment following his work-related back injuries.  Such 
evidence further confirms that the Veteran's current back 
disability is due to his work-related back injury as opposed to 
any alleged injury occurring during military service.

The Board also notes that the Veteran's service treatment records 
do not verify the Veteran's allegations of the occurrence of the 
event in which he claims has caused or contributed to his current 
back disability, nor do they confirm his statements that he 
received medical treatment aboard the ship following such 
incident.  Also, as outlined in the facts above, the Veteran has 
given numerous inconsistent statements concerning the details and 
timing of such incident, as well as to the details and timing of 
when his chronic back pain began.  Specifically, the Veteran 
stated in December 2007 and a January 2008 VA treatment records 
that he has experienced back pain on and off since service, while 
at his September 2008 VA examination, as well as in numerous 
other VA treatment records, the Veteran stated that he has 
experienced such back pain continuously since military service.  
Further, while all other VA treatment records state that the 
Veteran has reported that he has experienced back pain anywhere 
between 1996 and 1998, when seeking VA treatment for his back 
pain in May of 2008, the Veteran stated that the duration of such 
back pain was since he left the military in 2003, which is also 
notably when the private treatment records indicate that the 
Veteran sustained his work-related back injury.  Also, despite 
evidence to the contrary, the Veteran stated at his September 
2008 VA examination that he had never sustained any other back 
injuries besides the injury that he has claimed to have occurred 
in service.  

Given the Veteran's numerous inconsistent statements, the Board 
finds the Veteran's recollections of a chronic back strain 
beginning in service and continuing to the present time are 
simply too inconsistent and unreliable to be credible.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006) (Board 
can consider conflicting statements of the veteran in weighing 
credibility).

In addition, to the extent that the Veteran himself believes that 
there is a medical nexus between his claimed disability and his 
military service, it is now well established that lay persons 
without medical training, such as the Veteran, are not competent 
to opine on matters requiring medical expertise, such as the 
etiology of orthopedic or neurological disabilities.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992);see also 38 
C.F.R. § 3.159 (a)(1) (2010) (competent medical evidence means 
evidence provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, statements, 
or opinions); see also Jandreau v. Nicholson, 492 F.3d 1372, 
1376-77 (Fed.Cir.2007) (noting general competence to testify as 
to symptoms but not to provide medical diagnosis).

Thus, in the absence of medical treatment records showing 
continuity of symptomatology from the Veteran's discharge from 
active duty to the present time, as well as an event or 
occurrence in service and competent medical evidence linking his 
currently claimed chronic back strain to such event or occurrence 
in-service, there is no basis on which service connection can be 
established.

In sum, because a chronic back strain disability was not shown in 
service or for many years thereafter and the competent evidence 
of record fails to establish a link between the Veteran's current 
chronic back strain disability and the notation of recurrent back 
pain at his discharge examination, the preponderance of the 
evidence is against the Veteran's claim and service connection is 
denied.  


ORDER

Entitlement to service connection for chronic back strain is 
denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


